DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 3/19/2021. Claims 3, 5, and 7 have been cancelled. Claims 8-10 have been added. Claims 1, 2, 4, 6, and 8-10 are pending on this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gusarev et al (“Deep Learning Models for Bone Suppression in Chest Radiographs”, “Gusarev”) in view of Roeske et al (US20140243579).
Regarding Claim 1, Gusarev teaches a system comprising:
an x-ray source (Page 2 Section III: it would be necessary to have an x-ray source to obtain a CXR or chest radiography image);
an x-ray detector (Page 2 Section III: it would be necessary to have an x-ray detector to obtain a CXR or chest radiography image);  
a processor programmed to form a first radiographic image pair consisting of the one captured x-ray image and the bone suppressed version of the one captured x-ray image (Page 4, Section IV(A): “pairs of chest radiographs are acquired, where the soft-tissue are results of dual-energy subtraction (bone-suppression)”); and
a deep learning module, wherein the processor is further programmed to train the deep learning module using the image pair and a collection of additional radiographic image pairs (Page 4, Section IV(B): “The architecture is a convolutional network where the training phase includes training data to produce a trained model”).

Gusarev fails to teach wherein the processor is programmed to apply a bone suppression algorithm on one captured x-ray image of the patient to generate a bone 
	However Roeske teaches using dual-energy imaging (such as the method taught by Gusarev) from a single image (para. [0004], “The use of dual-energy imaging from a single image has also been investigated”) and applying apply a bone suppression algorithm to the single image (para. [0004], “the program will extract the soft tissue image. In addition, methods for extracting the ribs from a single chest radiograph have also been developed”) to form the radiographic image pair (para. [0004], “The ribs can then be added back to the image (using a different weighting) to create a virtual image with an effective energy different from the first”) used in a deep learning module (para. [0004], “MTNN”).
	Therefore taking the combined teachings of Gusarev and Roeske as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the features of Roeske into the system of Gusarev. The motivation to combine Roeske and Gusarev would be to require fewer radiation exposures (para. [0005] of Roeske).


	Regarding claim 2, the modified invention of Gusarev teaches a system wherein the processor is configured to apply the deep learning module to a newly captured radiographic image of a patient to generate an enhanced bone suppressed version of the newly captured radiographic image of the patient (para. [0004] of Roeske, “The 


	Regarding claim 4, the limitations have been analyzed and rejected with respect to claim 1.


	Regarding claim 6, the modified invention of Gusarev teaches a method wherein the step of capturing includes capturing only one chest digital radiographic image (para. [0004] of Roeske, “The use of dual-energy imaging from a single image has also been investigated”), and wherein the step of applying includes forming a rib-suppressed target image (Page 5, fig. 2(e) of Gusarev: “The AE-like model results in the rib-suppressed digital images”).


	Regarding claim 8, the limitations appear to recite the same language as claim 1 except that the steps are applied to a new x-ray. It would be obvious to apply the features of claim 1 to a subsequent patient x-ray (para. [0024] of Roeske, “It should be appreciated that dual energy imaging techniques as described above are capable of providing bone suppression for serial images in which a bone (or other hard tissue) image is obtained from a dual energy image set, and then applied to one or more subsequent images”).


	Regarding claims 9 and 10, the limitations appear to recite the same language as claim 4 except that the steps are applied to a new x-ray. It would be obvious to apply the features of claim 4 to a subsequent patient x-ray (para. [0024] of Roeske, “It should be appreciated that dual energy imaging techniques as described above are capable of providing bone suppression for serial images in which a bone (or other hard tissue) image is obtained from a dual energy image set, and then applied to one or more subsequent images”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663